DETAILED ACTION

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while double-row matrix illumination modules having a light source, a primary optical system, and a secondary projection system; wherein the light source includes an LED circuit board and a heat sink that are secured to each other; wherein the primary optical system includes primary optical elements, a primary optical element mounting bracket, a primary optical element press plate, and an LED circuit board; wherein the primary optical elements are mounted on the primary optical element mounting bracket; wherein the primary optical elements comprise primary optical element A and primary optical element B; wherein the primary optical element A and the primary optical element B each comprise a row of light-incident ends, wherein each light-incident end corresponds to an LED; wherein the secondary projection system includes a lens and a lens holder that are connected to each other by a lens collar; and the lens holder is fixedly connected to the optical element mounting bracket; wherein the primary optical element mounting bracket comprises two rows of holes for receiving the light-incident ends of the primary optical element A and the primary optical element B,  wherein the lens holder is provided with at least one thread stud secured to the primary optical element mounting bracket, are old and well known in the illumination 
The double row matrix as described above wherein the heat sink is provided with at least one through hole at the at least one thread stud; wherein the double-row matrix illumination module further comprises at least one dimming dot structure that enables the double-row matrix illumination module to adjust light vertically and horizontally.
 
Claims 2-10 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875